           Case 3:19-cv-00461-CWR-FKB Document 21 Filed 09/30/20 Page 1 of 18




                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                   NORTHERN DIVISION

 AISHA T. CRUMP                                                                           PLAINTIFF

 V.                                                           CAUSE NO. 3:19-CV-461-CWR-FKB

 COMMERCIAL FURNITURE                                                                   DEFENDANT
 INSTALLATION, INC.

                            ORDER GRANTING DEFAULT JUDGMENT

            Before the Court is the plaintiff’s motion for default judgment. Docket No. 11. An

evidentiary hearing was held on the motion on December 17, 2019.

            Defendant failed to appear or respond in this action. As such, liability is not contested. The

below findings of fact and conclusions of law support the nature and extent of damages awarded.

      I.       Findings of Fact

            Defendant Commercial Furniture Installation, Inc. (“CFI”) installed office furniture for

companies in the Jackson, Mississippi, area. Though not named as individual defendants in this

matter, Jackie Armagost and John Haselhorst were 50/50 partners in CFI.

            Plaintiff Aisha T. Crump, an African American woman, worked for CFI as a 1099

employee, i.e. an independent contractor, from December 2015 to March 2016. She was then

placed on payroll as a full employee in March 2016, until her termination in May 2017. Crump

filed for unemployment benefits. In December 2017, Armagost called Crump and requested that

she come back to work for CFI. From December 2017 to September 2018, Crump went back to

CFI, working as a 1099 employee.

            While Crump was employed with CFI from December 2015 to March 2016, she worked

as an installer–she helped install office furniture. CFI provided Crump with a uniform, instructed

her when to show up to work, when to take breaks, when she was off work, and on every important
         Case 3:19-cv-00461-CWR-FKB Document 21 Filed 09/30/20 Page 2 of 18




matter relating to her job’s functions. CFI also provided Crump with the tools and equipment that

she needed for installation projects, including but not limited to a drill, drill bits, and a tool bag.

Despite all this, CFI paid Crump on an independent contractor basis, meaning she was on a 1099.

           In March 2016, Crump was “moved to payroll” and was considered a CFI employee.

Crump did not recognize the significance of being on a 1099 until she was on payroll. It was then

Crump learned that CFI could not have an employee on a 1099 for more than a certain amount of

time.1 Her employment from December 2015 to March 2016 exceeded that time frame. Crump

later learned that there were other employees at CFI who performed the same job as her but were

on W-2s for their employment.

           As of May 2017, Crump had been off CFI’s installation schedule for months. So, she filed

for unemployment benefits and received them. Crump testified that Haselhorst was “livid with me

for filing my unemployment benefits.” In December 2017, Armagost called Crump and asked her

to come back to work for the company as an independent contractor. Armagost expressed concerns

about CFI’s finances and suspected that someone was stealing from CFI.2 Crump returned to her

installation job at CFI in January 2018.

           Brenda Hollis, a white female, served as the Office Manager of CFI and was responsible

for bookkeeping. On February 19, 2018, Armagost approached Hollis about the financial records.

Hollis refused to turn them over, and consequently, was fired. Armagost could not get into Hollis’s

QuickBooks and so CFI had to buy a whole new system. CFI took Hollis’s computer to the

auditors, and the forensic accountants were able to open her QuickBooks.

           Armagost offered Crump the position of Office Manager, which would include

bookkeeping duties. Crump assumed the position on February 20, 2018. Armagost agreed to pay


1
    According to Crump, the maximum time period CFI was permitted to have an individual on a 1099 was 60 days.
2
    Armagost’s wife, Jennifer Armagost, began keeping records of the jobs CFI did, starting in July 2017.

                                                         2
     Case 3:19-cv-00461-CWR-FKB Document 21 Filed 09/30/20 Page 3 of 18




Crump $17.65 per hour. Crump accepted the job, but CFI did not put her on payroll. CFI once

again employed Crump through 1099 status. Once Crump assumed the position of Office Manager,

Armagost requested that she audit the financial records because Jennifer, Armagost’s wife, who is

an accountant, recognized irregularities that were not accounted for. Jennifer and Crump worked

together to go over the books, and the numbers were not adding up.

       Armagost suspected that Haselhorst was stealing money from the company while

attempting to place blame on Hollis, the former Office Manager. Armagost asked Haselhorst to

turn over financial records; Haselhorst refused. Crump, therefore, was placed in the middle of a

dispute between Armagost and Haselhorst, CFI’s two principals.

       Haselhorst did not want to proceed with an audit, but Armagost insisted. The accounting

firm Carr, Riggs, and Ingram was commissioned to help with the audit. CFI had $2 million worth

of fraud and embezzlement insurance, and later in 2018, Armagost made an insurance claim about

his concerns.

       While Office Manager, Crump became fluent in Excel and QuickBooks. She learned that

QuickBooks had a built-in fraud protection mechanism. If any changes were made to the financial

records, they were visibly noticeable because the fonts would be different from the original entries.

Crump also learned the inner-workings of the CFI’s finances – specifically how CFI paid bills,

where they were paid from, and how receipts were documented.

       While in the position of Office Manager, Crump was in a similar position as Hollis had

been. They were paid the same $17.65 an hour rate and were subject to the same job responsibilities

and supervisors. However, Hollis had been on a W-2 and received health insurance. Crump did

not receive any benefits, as she was employed as an independent contractor on a 1099.




                                                 3
     Case 3:19-cv-00461-CWR-FKB Document 21 Filed 09/30/20 Page 4 of 18




       On April 18, 2018 at 6:00am, Armagost called Crump and terminated her without

explanation. At 7:15 am, Crump went to the office to pack up her things. Once at the office, she

realized why she had been fired: Haselhorst and Hollis were back. Armagost apologized to Crump

and said he needed to bring back Haselhorst and Hollis. Armagost said he was going to try to get

Haselhorst to work with Crump and employ her in a different capacity.

       While packing up her office, Crump overheard Armagost and Haselhorst talking about the

financial books. Armagost acknowledged that the current status of the financial books was horrible

and advised Haselhorst that Crump could really help Hollis with the bookkeeping. Crump then

heard Haselhorst respond, “Brenda [Hollis] don’t want her black ass working here.”

       After hearing this exchange, Crump left the office and promptly went to the U.S. Equal

Employment Opportunity Commission (“EEOC”) to file a charge of discrimination. That same

day, Crump went to the IRS and turned over the CFI financial records she had. The EEOC called

Haselhorst and Armagost. Once Haselhorst and Armagost realized that Crump filed a charge with

the EEOC, they began attempting to contact her regularly. She refused to answer the phone.

       On April 20, 2018, Crump went to the office to pick up her check, but Haselhorst refused

to give it to her. Armagost acknowledged that CFI’s financial books were horrible and asked

Crump to not go to the IRS. Armagost offered to get Crump her old job back as an installer, but

he said he could no longer pay her $17.65 per hour. Instead, he offered to pay Crump $13.00 per

hour and assured her that she’d be scheduled for 40-hour weeks. Armagost also asked that Crump

drop the EEOC claim. In response, Crump said she would have to consult with the person she had

spoken with at EEOC.

       The EEOC representative advised Crump to make sure Armagost and Haselhorst put in

writing that they would pay her $13.00 an hour and schedule her for 40 hours of work a week.



                                                4
     Case 3:19-cv-00461-CWR-FKB Document 21 Filed 09/30/20 Page 5 of 18




Armagost wrote out and signed the agreement in pencil. Both Crump and Haselhorst were in the

office with him when he did so. They told Crump to leave and go to the EEOC and drop the case

and that they would pay her for today. They said she would start back at work the next day.

       After accepting the offer to return to work, Crump was not sent on any installation jobs.

The company stationed her, by herself, at the bottom of a hot warehouse that did not have any

running water or a bathroom. When Crump tried to go to a higher floor to use the bathroom, Hollis

would not open the door to allow Crump to enter. Crump complained to Haselhorst about these

discriminatory conditions. Haselhorst told Crump that someone else would be at the front the next

day. That did not occur, and Crump experienced these substandard work conditions for over a

month. Crump could only go to the bathroom down the street, at the store.

       Haselhorst and Hollis continued to harass Crump. Hollis would intentionally dispose of

Crump’s timecard, and Haselhorst threatened Crump with repercussions if she did not do exactly

as he said. Crump testified that any time she came into the office, Hollis harassed her and racially

discriminated against her. For example, Hollis said Crump’s laugh sounded like a monkey. Hollis

also followed Crump out of the office, taunting her.

       While in the office, Haselhorst did not prevent Hollis’s racial discrimination of Crump.

Crump testified that Haselhorst did try to appease Crump, by keeping her on the schedule and

sending other employees to pick her up at her house for jobs so she could avoid the warehouse.

Other employees saw Hollis throw away Crump’s timecard. Other employees complained about

being on 1099 and were then put on payroll, but Haselhorst said that he could not put Crump on

payroll because Hollis did not want her on payroll. Sometimes CFI would pay Crump in cash so

that Hollis would not know Crump was being paid for 40 hours. Crump experienced emotional

distress from the continued harassment.



                                                 5
      Case 3:19-cv-00461-CWR-FKB Document 21 Filed 09/30/20 Page 6 of 18




        Crump also believes she was retaliated against for reporting CFI’s illegal financial conduct.

She had complained of the conduct to Armagost and Haselhorst. Armagost asked her to not go to

the IRS. For example, Crump complained to Haselhorst that in February 2017, Crump got a

garnishment for unemployment for around $289. Even though the garnishment occurred in 2017,

it appeared in CFI’s QuickBooks in 2015. Additionally, Crump noticed that the QuickBooks said

CFI paid $1.64 million to a car dealership, which stood out to her because CFI did not own enough

vehicles to equal that amount. She also noticed it would list over $100,000 in costs of goods sold,

which did not seem to align with how little they sold. The ledger also had entries saying, “loans

from John Haselhorst.” Crump saw that Haselhorst would get checks back for these “loans” but

he was not actually loaning money to the company. In an email to Armagost, which Crump saw,

Haselhorst told Armagost to get rid of Crump because she knew too much about CFI’s financial

irregularities.

        Armagost and Haselhorst continued to pay Crump for 40 hours a week at $13 per hour as

per the April 2018 agreement. However, at the end of July 2018, they stopped putting Crump on

the schedule but continued to pay her in cash up until September 28, 2018. A few weeks prior to

September 28, 2018, Armagost began to threaten Crump, saying that CFI did not have to pay

Crump and that he did not care if she went back to the EEOC.

        Crump went back to the EEOC and showed them the threatening texts she received from

Armagost and Haselhorst and told them about not being put on the schedule and being paid in

cash. Crump filed another EEOC claim. After that, Armagost texted Crump and said that CFI

would give her $4,000 that day if she dropped her EEOC complaint and that she could come back

to work in February of 2019 when Haselhorst left the company. Crump refused. Armagost

continued to call her and ask her how much she wanted them to pay her to drop the EEOC claim.



                                                 6
     Case 3:19-cv-00461-CWR-FKB Document 21 Filed 09/30/20 Page 7 of 18




Crump hired a lawyer at this point. Armagost and Haselhorst continued to call Crump. Even after

Crump’s lawyer sent notice to Armagost and Haselhorst to stop contacting Crump, they came to

her house.

         Crump was able to determine her 2016 and 2017 wages from QuickBooks information she

had on a flash drive. In 2016, her wages totaled $34,321.16. In 2017, her wages totaled $7,723.34.

         After she was terminated, Crump attempted to find employment. She applied to temp

agencies and other jobs, but was unable to find one until December 12, 2019. From the entire

ordeal, Crump experienced stress and emotional hardship. She says she gained weight from the

stress and had symptoms that lasted more than a year. It was hard for her to get out of bed for

several months.

   II.       Conclusions of Law

         Crump filed this lawsuit on July 1, 2019. The first amended complaint was filed on July

15, 2019. The complaint, first amended complaint, and the original summons were served to the

next day on Ronnie Hamlin, CFI’s registered agent at the time. CFI failed to answer. Crump filed

a motion for clerk’s entry of default on September 12, 2019. The clerk entered default on

September 16, 2019. Crump moved for default judgment on September 17, 2019. An evidentiary

hearing was held on December 17, 2019, to determine the damages amount.

         Crump also provided CFI’s attorney Lee Watt with notice of the December 17, 2019,

motion hearing, but CFI did not appear.

         Crump’s causes of action are for racial discrimination and retaliation under Title VII and §

1981, as she was treated differently than a similarly-situated white person on the basis of race, was

subjected to severe or pervasive racial harassment, and was subjected to materially adverse actions




                                                  7
      Case 3:19-cv-00461-CWR-FKB Document 21 Filed 09/30/20 Page 8 of 18




after complaining to the EEOC about that discrimination. Liability is not in dispute since CFI has

chosen not to defend this action. The above Finding of Facts are uncontroverted.

    A. Plaintiff’s lost wage claims for back pay and front pay

         1. Back pay

        Once discrimination has been established, entitlement to back pay is presumed. “[A]

Plaintiff or a complaining class who is successful [on the merits] should ordinarily be awarded

back pay unless special circumstances would render such an award unjust.” Albemarle Paper Co.

v. Moody, 422 U.S. 405, 412 (1975).

        “In general, back pay liability in a wrongful termination case commences from the time the

discriminatory conduct causes economic injury and ends upon the date of the judgment.” Palasota

v. Haggar Clothing Co., 499 F.3d 474, 483 (5th Cir. 2007) (internal citations omitted). In a case

like this, where discrimination led to Crump’s wage reduction before her termination, it is

reasonable to use her peak earnings rate for calculations. See Palasota, 499 F.3d at 484.

        Crump has provided a spreadsheet of her payroll checks and a summary of her lost wage

claim. See Docket Nos. 13-1 and 13-2. Crump worked from December 2015 to March 2016 on a

1099. She worked from March 2016 to May 2017 on a W-2. Then, she worked from January 2018

until September 2018 on a 1099. In early 2018, she was paid $17.65 an hour for 40 hour work

weeks. On April 19, 2018, Crump’s pay was reduced to $13, a loss of $4.65 an hour, until

September 28, 2018, for a total of 162 days. Crump was terminated on September 28, 2018.

        Crump is entitled to back pay from the time the discrimination caused her economic injury

until the date of this judgment. Specifically, Crump is entitled to $4,304 for her reduction in wages

from April 19, 2018 to September 28, 2018.3 She is entitled to $17.65 per hour for 40 hours a


3
 $4.65 x 40 hours per week equals $186 in wages lost per week. There are 23.142 weeks from April 19 to
September 28, 2018. $186 x 23.142 = $4,304.00. See P-1 listed at Docket No. 13-1.

                                                       8
      Case 3:19-cv-00461-CWR-FKB Document 21 Filed 09/30/20 Page 9 of 18




week, for a total of $706 per week, from September 28, 2018, until December 12, 2019, when she

mitigated her damages by beginning a new job at Park and Hannah as a stock liner. Crump is

entitled to $44,276.29 for that period.

        At the time of the December 17, 2019 hearing, Crump worked 40 hours a week and earned

$15.60 an hour. She is entitled to the difference in her CFI pay ($17.65 for 40 hours a week) and

her current pay ($15.60 for 40 hours a week) from the date she began her new employment until

the date of this judgment, September 30, 2020. From December 12, 2019, to today spans 41.86

weeks where Crump earned $82 less a week than she did at CFI before her wage reduction, so she

is entitled to $3,432.29 for this period.

        In total, Crump is entitled to $52,012.58 in back pay ($4,304.00 + $44,276.29 + $3,432.29).

         2. Front Pay

        As Crump brings claims pursuant to § 1981, in addition to requesting damages under §

1981a, Crump seeks front pay. Front pay is an equitable remedy employed to account for future

lost earnings. Giles 245 F.3d at 489-491. Reinstatement is generally preferred. Weaver v. Amoco

Prod. Co., 66 F.2d 85, 88-89 (5th Cir. 1995). The Fifth Circuit generally requires district courts to

articulate their reasons for finding reinstatement infeasible and awarding front pay in lieu of

reinstatement. Id.

        In this case, it is plain that it would be infeasible to reinstate Crump to an environment

where she experienced explicit racial discrimination, retaliation, and hostility from the named

partners, including but not limited to them coming to her house to threaten her to drop her EEOC

claim against CFI. Front pay is an appropriate alternative remedy.

        The Fifth Circuit has held that awarding five years of front pay was within the district

court’s discretion. Deloach v. Delchamps, Inc., 897 F.2d 815, 822-23 (5th Cir. 1990).



                                                 9
     Case 3:19-cv-00461-CWR-FKB Document 21 Filed 09/30/20 Page 10 of 18




“Calculations of front pay cannot be totally accurate because they are prospective and necessarily

speculative in nature.” Reneau v. Wayne Griffin & Sons, Inc., 945 F.2d 869, 870 (5th Cir. 1991).

“The courts must employ intelligent guesswork to arrive at the best answer.” Id. In Reneau, the

Fifth Circuit instructed the district court on remand to consider factors such as “the length of

employment, the permanency of the position held, the nature of work, the age and physical

condition of the employee, and the myriad of other non-discriminatory factors which could validly

affect the possible [employer/employee] post-discharge relationship.” Id. at 871.

       Crump worked for CFI for around 27 months in total. She is presently 37 years old. At the

time of the December 17, 2019, hearing, Crump complained of physical symptoms caused by the

stress and retaliation she experienced. She has been able to find employment, but it took her more

than a year to find that position and it pays $2.05 less an hour.

       In light of all these factors, the Court finds that Crump should receive front pay for 2 years,

at a rate of $2.05 an hour (the marginal difference in wages) for 40 hours a week. This sum will

bring her current income up to the pay she earned at CFI before the discrimination economically

harmed her. Thus, Crump is entitled to $8,528.00 in front pay.

       In total, Crump should be awarded $60,540.58 in lost wages.

   B. Compensation for mental health treatment

       Crump went to see a therapist three times in October 2018. The sessions cost her $585. See

Docket 13-5. Crump testified that she should have continued to see the therapist, but she could not

afford more treatment.

       The Court finds that the $585 should be added to her recovery.




                                                 10
     Case 3:19-cv-00461-CWR-FKB Document 21 Filed 09/30/20 Page 11 of 18




    C. Compensation for non-economic compensatory damages

        Crump has requested $500,000 in damages for pain and suffering. The majority of the

evidence for this request is found in Crump’s own testimony, though she has provided evidence

that she saw a therapist for three visits. While juries within the Fifth Circuit have awarded

substantial emotional distress awards, which the Fifth Circuit has affirmed,4 this request is an

outlier as compared to other amounts awarded in this circuit. This Court compares Crump’s request

to other, factually similar cases.

        In Turead v. Grambling State University, the Fifth Circuit affirmed a $140,000 award of

emotional distress damages to a law enforcement officer who accused his employer of retaliatory

discharge. 294 F. App’x 909, 911-12 (5th Cir. 2008). The plaintiff, who was the only witness to

provide testimony concerning the emotional distress he suffered because of the retaliation,

described it as a “painful experience” and one which caused him to be “deeply hurt.” He also

testified that he “had the blues,” he was stressed, and that the discharge was “emotionally

embarrassing.”

        In this case, Crump testified that she experienced stress and emotional hardship. She said

“[i]t was the worst experience of my life. It was just stressful. I mean, it was too much. I went to

see a therapist. It was just too much and they wouldn’t stop calling me.” She says she gained

weight from the stress; that it was hard for her to get out of bed for several months; and believed

she needed further psychological treatment. Her medical records reflect that Crump reported

symptoms of depression which she associated with a hostile work environment. Docket No. 13-5



4
  See Williams v. Trader Publ’g Co., 218 F.3d 481, 486 (5th Cir. 2000) (upholding $100,000 compensatory damages
award for emotional distress); Rizzo v. Children’s World Learning Ctrs., Inc., 173 F.3d 254, 262 (5th Cir. 1999)
(affirming $100,000 award under the ADA for past and future mental anguish); Minter-Smith v. Mukasey, No. 3:03-
cv-1057, 2008 WL 2164565, *11 (S.D. Miss. May 22, 2008) (remitting award from $300,000 to $150,000); Chollett
v. Patterson-UTI Drilling Servs., LP, No. V-08-27, 2010 WL 3700833, *3-7 (S.D. Tex. Sept. 14, 2010) (refusing to
remit award of $100,000 --$50,000 each for past and future compensatory damages).

                                                      11
     Case 3:19-cv-00461-CWR-FKB Document 21 Filed 09/30/20 Page 12 of 18




at 14. Those symptoms included crying daily, increased anxiety, difficulty sleeping, and losing

interest in daily activities. Id. at 16-24. The therapist diagnoses Crump with “adjustment disorder

with mixed anxiety and depressed mood.” Id. at 25.

       In light of Turead, the Court believes that Crump has established a case for an award of

damages of $140,000.

   D. Attorney’s fees and expenses

            1. Attorney’s fees

       In evaluating a request for attorney’s fees, the Court first calculates the “lodestar,” defined

as “the number of hours reasonably expended on this litigation multiplied by a reasonable hourly

rate.” Hensley v. Eckerhart, 461 U.S. 424, 433 (1983); Abner v. Kansas City Southern Ry. Co.,

541 F.3d 372, 376-77, 383 (5th Cir. 2008). “[T]he lodestar method yields a fee that is

presumptively sufficient.” Perdue v. Kenny A. ex rel. Winn, 130 S. Ct. 1662, 1673 (2010) (citations

omitted).

       “The party seeking an award of fees should submit evidence supporting the hours worked

and rates claimed,” Hensley, 461 U.S. at 433, and “bears the burden of showing reasonableness.”

Abner, 541 F.3d at 377. “[T]he burden is on the applicant to produce satisfactory evidence . . . that

the reasonably requested rates are in line with those prevailing in the community for similar

services by lawyers of reasonably comparable skill, experience, and reputation.” McClain v. Lufkin

Indus., Inc., 649 F.3d 374, 381 (5th Cir. 2011) (quotation marks and citation omitted) “Charges

for excessive, duplicative, or inadequately documented work must be excluded.” Id. (citation

omitted).

       The Court then adjusts the lodestar upward or downward by considering the 12 factors set

forth in Johnson v. Ga. Highway Express, 488 F.2d 714, 717-19 (5th Cir. 1974). Abner, 541 F.3d



                                                 12
     Case 3:19-cv-00461-CWR-FKB Document 21 Filed 09/30/20 Page 13 of 18




at 376-77. The “most critical” of these factors is “the degree of success obtained.” Id. at 377. As a

part of this analysis, the Court “explain[s] how each of the Johnson factors affects its award,”

although its discussion need not be meticulously detailed to survive appellate review.” In re High

Sulfur Content Gasoline Prod. Liab. Litig., 517 F.3d 220, 228 (5th Cir. 2008); see Blanchard v.

Bergeron, 893 F.2d 87, 89 (5th Cir. 1990) (“we will not require the trial court’s findings to be so

excruciatingly explicit in this area of minutiae that decisions on fee awards consume more judicial

paper than did the cases from which they arose.”) As the Supreme Court has explained, “trial courts

need not, and indeed shot not, become green-eyeshade accountants. The essential goal in shifting

fees (to either party) is to do rough justice, not to achieve auditing perfection.” Fox v. Vice, 131 S.

Ct. 2205, 2216 (2011).

       The Michael R. Brown Law Offices represented Crump in this matter. According to Docket

No. 13-6, Brown has charged 67.75 hours for this representation at a rate of $300.00 per hour.

Thus, his attorney’s fees are $20,325.00. These fees are pursuant to his agreement with Crump.

After reviewing the attorney’s billing statement, the Court finds that Brown reasonably expended

67.75 hours on this representation.

       The next question is whether $300 is an appropriate hourly billing rate for Brown. Brown

has been practicing law for 22 years and has been in his own firm since 2003. He testifies that he

has worked on complex and extensively-litigated cases. Brown has sought to justify his fee by

submitting an affidavit from attorney Joseph Lott Warren, who states that he worked with Brown

on a complex land dispute involving large parcels of farmland with an amount in excess of

$1,000,000.00 in controversy. See Docket No. 18 at 1. In that case, Mr. Warren stated that Brown

“exhibited a high degree of knowledge, skill, and ability.” Id. Warren testified that an amount of

$300 an hour would be “reasonable and commensurate with the level of work and experience Mr.



                                                  13
     Case 3:19-cv-00461-CWR-FKB Document 21 Filed 09/30/20 Page 14 of 18




Brown offered having been licensed since 1998 when also considering the degree of knowledge,

skill, experience, and ability offered by him during the representation.” Id. at 2.

       A review of decisions from this Court and the Northern District of Mississippi reveals that

reasonable attorney’s fee awards vary based on the attorneys before the Court, the evidence

presented in support of the fee award, and the District Judge’s judgment. See JGT, Inc. v. Ashbritt,

Inc., No. 1:09-cv-380, 2011 WL 1323410, *2 (S.D. Miss. April 5, 2011) (declining to award

requested rates of up to $500 an hour because “[t]he Court is familiar with the prevailing hourly

rates in the community, and finds that $200.00 per hour is a reasonable hourly rate for senior level

attorneys, taking into consideration the attorney’s experience and the skill necessary to represent

[clients] properly in this case.”); Alexander, 2011 WL 1059293, at *14, 19 (awarding Watson and

Norris $250 and $200 an hour, respectively, for work performed from 2006 to 2009), aff’d 456 F.

App’x 397 (5th Cir. 2011); Brown v. Miss. Dept. of Health, No. 3:11-cv-146, 2013 WL 12128785,

at *4 (S.D. Miss. Mar. 5, 2013) (awarding Watson and Norris $300 and $235 an hour, respectively,

for work performed from 2011-2012); Hardy, 2010 WL 730314, at *7 (awarding $265 an hour for

an attorney [Jim Waide] practicing since 1974); In re Wayne Farms, at Docket No. 143 (awarding

$350 an hour for partners, including those practicing only since 2003 [Seth Hunter], and reciting

that “[t]his Court has also previously found $350.00 per hour to be reasonable for partners in this

locality and other district courts of this circuit have done likewise.”); MTW Investment Financing,

LLC v. Great Western Capital Corp. of the America’s, Inc., No. 3:07-cv-611, Docket No. 19 (S.D.

Miss. Mar. 14, 2008) (awarding $200 an hour for an attorney practicing since 1991, and $100 an

hour for an attorney practicing since 2005); The Stellar Group v. Pilgrim’s Pride Corp., No. 3:06-

cv-186, Docket No. 66 (S.D. Miss. Nov. 13, 2007) (awarding $250 an hour and $260 an hour for

an attorney practicing since 1994).



                                                 14
     Case 3:19-cv-00461-CWR-FKB Document 21 Filed 09/30/20 Page 15 of 18




       An appropriate rate for a principal like Brown, therefore, ranges between $200 and $350

an hour. The record evidence in our case indicating that Brown appropriately should charge $300

an hour is obviously well within this range. Obviously, no evidence to the contrary has been

submitted.

       As a result, the lodestar is ($300 x 67.75) for a total of $20,325.

       The final step of this process requires the Court to discuss each of the Johnson factors and

adjust the lodestar upward or downward based on that discussion. The Johnson factors are:

       (1) the time and labor required; (2) the novelty and difficulty of the questions; (3)
       the skill requisite to perform the legal service properly; (4) the preclusion of
       employment by the attorney due to the acceptance of the case; (5) the customary
       fee; (6) whether the fee is fixed or contingent; (7) time limitations imposed by the
       client or the circumstances; (8) the amount involved and the results obtained; (9)
       the experience, reputation, and ability of the attorneys; (10) the “undesirability” of
       the case; (11) the nature and length of the professional relationship with the client;
       and (12) awards in similar cases.

Penthouse Owners, 2011 WL 6699447, at *3 (citation omitted). Again, the “most critical” of the

Johnson factors corresponds to (8) – “the degree of success obtained.” Abner, 541 F.3d at 377.

“The United States Supreme Court has stated that many of the Johnson ‘factors usually are

subsumed within the initial calculation of hours reasonably expended at a reasonable hourly rate.’”

Penthouse Owners, 2011 WL 6699447, at *4 (quoting Hensely, 461 U.S. at 434 n.9).

       The Johnson factors are resolved as follows:

   1. Time and Labor Required

       The lodestar adequately reflects the amount of time and labor this case required.

   2. Novelty and Difficulty

       This case was not especially novel and did not present difficult legal or factual questions,

given the run of employment cases.

   3. Skill Required for Proper Performance

                                                 15
     Case 3:19-cv-00461-CWR-FKB Document 21 Filed 09/30/20 Page 16 of 18




       The lodestar adequately reflects the skill needed to litigate this employment discrimination

case successfully.

   4. Preclusion of Other Employment

       The lodestar adequately reflects counsel’s concerns about the preclusion of other work and

general inconvenience to other clients that this trial involved.

   5. Customary Fee

       The lodestar adequately reflects Brown’s customary fees.

   6. Fixed or Contingent

       Brown and Crump have an hourly rate contract. That will not affect the lodestar in this

   case.

   7. Time Limitations

       The lodestar adequately reflects that this case presented no unique time limitations.

   8. Degree of Success

       Crump was successful in this action. A default judgment will be granted in her favor and

she will be awarded $200,540.58 in compensatory damages.

   9. Experience, Reputation, and Ability

       As discussed above, Brown’s fee is appropriate based on his experience, reputation, and

   ability.

   10. Undesirability

       This case was relatively desirable for an attorney. No increase for undesirability is

appropriate.




                                                 16
     Case 3:19-cv-00461-CWR-FKB Document 21 Filed 09/30/20 Page 17 of 18




   11. Nature and Length of Professional Relationship

       Brown has had a long professional relationship with Crump. That fact does not support any

modification of the lodestar.

   12. Award in Similar Cases

       Per above, the award is tied to similar cases, so no adjustment to the lodestar is warranted.

         2. Expenses

       Crump has incurred expenses as a part of this litigation totaling $566.65. See Docket No.

13-7. These expenses include a filing fee of $400, costs for process services, flash drives, and

certified mail, and the fee to get Crump’s medical records. Id. These expenses are reasonable and

will be awarded.

   E. Punitive damages

       Lastly, Crump has requested $500,000 in punitive damages. “A Title VII plaintiff may

recover punitive damages upon proof that the defendant acted ‘with malice or with reckless

indifference to the federally protected rights of an aggrieved individual.’” E.E.O.C. v. Boh Bros.

Co., L.L.C., 731 F.3d 444, 467 (5th Cir. 2013) (quoting 42 U.S.C. § 1981a(b)(1)). “This is a higher

standard than the showing necessary for compensatory damages, satisfied in ‘only a subset of cases

involving intentional discrimination.’” Id. (quoting Kolstad v. Am. Dental Ass’n, 527 U.S. 526,

534 (1999)). Thus, ‘not every sufficient proof of pretext and discrimination is sufficient proof of

malice or reckless indifference.’” Id. (quoting Hardin v. Caterpillar, Inc., 227 F.3d 268, 270 (5th

Cir. 2000)).

        The terms “malice” and “reckless indifference” “focus on the actor’s state of mind.”

Kolstad, 527 U.S. at 535. Both “pertain to the employer’s knowledge that it may be acting in

violation of federal law, not its awareness that it is engaging in discrimination.” Id. Thus, the



                                                17
     Case 3:19-cv-00461-CWR-FKB Document 21 Filed 09/30/20 Page 18 of 18




defendant employer “must at least discriminate in the face of a perceived risk that its actions will

violate federal law to be liable for punitive damages.” Id. at 536. Intentional discrimination may

not meet this standard where the employer is “unaware of the relevant federal prohibition” or

“discriminates with the distinct belief that its discrimination is lawful.” Id. at 537.

          Here, the evidence about Armagost and Haselhorst show that they perceived the risk that

their actions were violating federal law. They were aware that Crump filed an EEOC claim in April

2018 after overhearing them discuss that they would not keep her employed because Hollis did not

“want her black ass working there.” They then repeatedly pressured her to drop her EEOC charge.

Crump kept Armagost and Haselhorst informed and aware of the continued discrimination she

faced, but Haselhorst himself threatened Crump and the partners appeared at her house. This

conduct rises to the level of acting “with malice or with reckless indifference to the federally

protected rights of an aggrieved individual.”

          An award of punitive damages must be reasonable. See BMW of North America, Inc. v.

Gore, 517 U.S. 559 (1996). In the circumstances of this case, a punitive damages award of

$500,000 would be unreasonable. The Court instead awards $200,000 in punitive damages.

   III.      Conclusion

          Crump’s motion for default judgment is GRANTED. The Court awards $52,012.58 in back

pay, $8,528.00 in front pay, $585 in medical expenses, and $140,000 in non-economic damages

for a total of $201,125.58 in compensatory damages; $200,000 in punitive damages; $20,325 in

attorney’s fees; and $566.65 in costs. A separate Final Judgment shall issue.

          SO ORDERED, this the 30th day of September, 2020.

                                                s/ Carlton W. Reeves
                                                UNITED STATES DISTRICT JUDGE




                                                  18
